Upon appeal of John H. Willard from vote of school committee of North Providence, removing him from the office of clerk of said committee,
I fully concur in the above opinion of the commissioner as to the power of the school committee of a town to remove their clerk, for just cause, after hearing, full opportunity having been given to him, upon charges presented, to defend himself against them. Such a power, with regard to such an officer, unless expressly forbidden by law, is incidental to the committee as necessary to enable it duly to perform its functions.
Upon the statement of facts above made from the testimony by the commissioner, I fully concur with him, that a just and legal cause for the removal of John H. Willard, as clerk of the school committee of North Providence, was shown by the committee for their action in the case of the appellant, and do therefore approve his decision on this appeal. *Page 602 
APPEAL OF JOHN H. GARDINER.
The appellate power of the school commissioner does not enable him to reverse the decision of the school committee of a town with regard to the location of a school-house or the decision of any other school officials in matters intrusted by law to their discretion; but is confined to the redress of grievances occasioned by violations of right.
SCHOOL DISTRICT No. 1, of the town of Jamestown, voted to build a school-house, and authorized the building committee to locate it east or west of the old school-house, and at no great distance from it. The school committee of the town, finding that B. Cottrel, who owned the land lying west of the old school-house, was willing to sell a site for the new school-house, whereas, John H. Gardiner — the appellant — who owned the land lying east, was unwilling to sell, by a majority, voted to locate the new school-house upon Cottrel's land. The member of the committee who resided in the district appealed from this location to the school commissioner, who reversed the decision of the committee, and ordered that the school-house be located on Gardiner's land, who thereupon requested that a statement of the above facts might be laid before one of the judges of the supreme court, by way of appeal from the decision of the commissioner. The above statement having been in substance laid before Ames, Chief Justice, by John Kingsbury, Esq., school commissioner, the following decision was made on the 30th day of August, 1858.